DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner has allowed claims 1-15 and 25-28 based on the canceling of claim 29 (see amendments filed 3/3/22).
Allowable Subject Matter
Claims 1-15 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art doesn’t teach: ray-geometry intersection testing hardware operatively coupled to the memory access circuitry and the ray management hardware, the ray-geometry intersection testing hardware configured to determine whether rays intersect geometry, the ray-geometry intersection testing hardware being  configured to interpolate a spatial position of geometry based on temporal data associated with a ray;  the  ray-geometry intersection testing hardware being further configured to test the interpolated spatial position of the geometry for spatial intersection with the ray.
Regarding claim 25, the prior art doesn’t teach: determining whether the ray intersects the dynamic object, including interpolating the spatial information of the dynamic object based on the temporal information associated with the ray to provide an interpolated spatial position of the dynamic object coincident with timing of the ray for testing against the spatial information of the ray.
Regarding claim 26, the prior art doesn’t teach: and using hardware circuits to interpolate the spatial information based on the temporal information for testing against temporal and spatial information of a ray, wherein the hardware circuits accelerate visibility sampling of moving geometry, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JANUS US20210049808A1, CLARBERG US20140320495A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612